Title: 1779 December 19. Sunday.
From: Adams, John
To: 


       Dined, with Monsieur De Tournelle the French Consul, in Company, with all my Family, the Regent, or President of the Sovereign Court of the Province of Galicia, the Attorney General, the Administrator of the Kings Revenue of Tobacco, and the Commandant of Artillery, Mr. Lagonaore, &c.
       We had every Luxury, but the Wines were Bourdeaux, Champagne, Burgundy, Sherry, Alicante, Navarre, and Vin de Cap. The most delicious in the World.
       The Chief Justice and Attorney General expressed a great Curiosity, to know our Forms of Government, and I sent to my Lodgings and presented each of them with a Copy of the Report of the Committee of Convention of Mass. Bay. They said they would have them translated into Spanish, and they should be highly entertained with them.
       I have found the Pork of this Country, to day and often before, the most excellent and delicious, as also the Bacon, which occasioned My Enquiry into the manner of raising it. The Chief Justice informed me, that much of it was fatted upon Chesnuts and much more upon Indian Corn, which was much better, but that in some Provinces of Spain they had a peculiar Kind of Acorns, growing upon old Pasture Oaks, which were very sweet and produced better Pork than either Chesnuts or Indian Corn. That there were Parts of Spain, where they fatted Hogs upon Vipers—they cutt off their Heads and gave the Bodies to their Swine, and they produced better Pork than Chesnuts, Indian Corn or Acorns.
       These Gentlemen told Us that all Kinds of Grain, would come to a good Markett in this Country even Indian Corn for they never raised more than their Bread and very seldom enough. Pitch, Tar, Turpentine, Timber, Masts &c. would do. Salt Fish, Sperma Cceti Candles, &c. Rice &c. Indigo and Tobacco came from their own Colonies. The Administrator of the Kings Tobacco told me that Ten Million Weight was annually consumed in Spain in Smoking.
       We enquired concerning the manner of raising the Kings Revenue. We were told that there were now no Farmers General in Spain. That they had been tried, and found prejudicial and abolished. That all was now collected for the King. That he appointed Collectors, for particular Towns or other Districts. That Duties were laid upon Exports and Imports and Taxes upon Lands.
       We enquired the manner of raising the Army. Found that some were enlisted for a Number of Years. That others were draughted by Lot, for a Number of Years. And that a Number of Years service entituled to several valuable Priviledges and Exemptions—but the Pay was small. The Consul gave me two Volumes, Droit public de France: Ouvrage posthume de M. l’Abbé Fleury, compose pour l’education des Princes; Et publié avec des Notes Par J. B. Daragon Prof, en 1’Université de Paris.
      